UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1602


CAROLINA ROMERO ADAME,

                    Petitioner,

             v.

JEFFREY A. ROSEN, Acting Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: December 14, 2020                                      Decided: January 7, 2021


Before MOTZ, FLOYD, and RICHARDSON, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Khristina Siletskaya, SILETSKAYA IMMIGRATION LAW FIRM, Bluffton, South
Carolina, for Petitioner. Jeffrey Bossert Clark, Acting Assistant Attorney General, Justin
Markel, Senior Litigation Counsel, Andrew Oliveira, Office of Immigration Litigation,
Civil Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Carolina Romero Adame, a native and citizen of Mexico, petitions for review of the

order of the Board of Immigration Appeals (Board) dismissing her appeal from the

immigration judge’s decision denying her motion to reopen and rescind the in absentia

order of removal. We deny the petition for review.

       We review the denial of a motion to reopen for abuse of discretion. 8 C.F.R.

§ 1003.23(b)(3) (2020); INS v. Doherty, 502 U.S. 314, 323-24 (1992); Mosere v. Mukasey,

552 F.3d 397, 400 (4th Cir. 2009). The “denial of a motion to reopen is reviewed with

extreme deference, given that motions to reopen are disfavored because every delay works

to the advantage of the deportable alien who wishes merely to remain in the United States.”

Sadhvani v. Holder, 596 F.3d 180, 182 (4th Cir. 2009) (internal quotation marks omitted).

We will reverse a denial of a motion to reopen only if it is “arbitrary, irrational, or contrary

to law.” Mosere, 552 F.3d at 400 (internal quotation marks omitted).

       After considering Romero Adame’s arguments, we conclude that the Board did not

abuse its discretion by dismissing her appeal. Accordingly, we deny the petition for review.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                         PETITION DENIED




                                               2